DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7, 10-18, 21-30 and 37 in the reply filed on  07/29/2022 is acknowledged.
Claims 8-9, 19-20 and 31-36 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
An implant configured to be separable from the surgical instrument to maintain the implant positioned within a uterus of a patient separate from the surgical instrument as set forth in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per paragraph [0010] of the specification, “the implant configured to be separable from the surgical instrument to maintain the implant positioned within a uterus of a patient separate from the surgical instrument” is a balloon.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 10-18, 21-25, 27, 29-30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. U.S. Patent No. (9,993,625) in view of  Bolduc et al. U.S. Patent No. (4,182,328).
With respect to claim 1, Roth et al. substantially discloses an implant system (100, figs.1-6) for treating a gynecological malignancy [reproductive diseases and/or disorders; cancer] and ([Col.5], lines 12-14), the system comprising a surgical instrument or (balloon catheter) and ([Col.19], lines 42-46); and an implant or balloon (110) supported by the surgical instrument or balloon catheter ([Col.19], lines 42-46), the implant or balloon (110) configured to be separable [capable of being separated] from the surgical instrument to maintain the implant positioned within a uterus of a patient separate from the surgical instrument, the implant or balloon (110) including a bioactive agent or biological agent ([Col.4], lines 56-67), the implant is configured to enable the bioactive agent to be administered from the implant to an endometrium of the uterus ([Col.8], lines 31-35) so that the bioactive agent treats the gynecological malignancy ([Col.21], lines 15-18) and ([Col.2], lines 24-40).  
Roth et al. substantially discloses the invention as claimed but did not explicitly discloses the implant movable between a first position and a second position, wherein in the first position, the implant is configured to be introduced into the uterus, and in a second position.
Balduc et al. however, teaches systems, method for dispensing fluid and fluid-like materials, as a drug material, into the canals of the Fallopian tubes of a primate female. The instrument has a housing carrying an elongated flexible probe. An expandable cylindrical balloon or sleeve attached to the outer end of the probe is used to move material dispensed in the uterine cavity into the canals of the Fallopian tubes. A piston and cylinder assembly operably associated with the housing is used to partially expand the balloon, dispense the material into the uterine cavity, and then fully expand the sleeve to move the material from the uterine cavity into the canals of the Fallopian tubes ([Col.1], lines 30-43) and (figs.1 and 15-17) comprising a balloon or an implant (24, fig.1) and ([Col.2], lines 56-58) wherein the balloon or implant (24) movable between a first position (deflated position, as shown in fig.15) and a second position (partially expanded in fig.16 or fully inflated position, as shown in fig.17), wherein in the first position (as shown in fig.15), the implant or balloon (24) is configured to be introduced into the uterus (101, as shown in fig.15), and in a second position, the implant or balloon (24) is configured to enable the bioactive agent to be administered from the implant disclosed in Roth et al. to an endometrium of the uterus so that the bioactive agent treats the gynecological malignancy.
The implant system of Roth et al. and Balduc et al. are in the same general field of endeavor and are therefore, considered analogous art; both would be considered systems for delivering an occlusive material into the body conduit for treating a disorder. 
Therefore, before the effective filing date of the invention, it would have been well within the skill of an ordinary artisan to substitute one known element for another to obtain predictable results.  Substituting the balloon catheter of Roth et al. with a catheter that is configured for permitting an implant to be movable between a first position and a second position would have achieved the predictable result of: in the first position, the implant is configured to be introduced into the uterus, and in a second position, the implant is configured to enable the bioactive agent to be administered from the implant disclosed in Roth et al. to an endometrium of the uterus so that the bioactive agent treats the gynecological malignancy to treat a pathophysiological condition of the uterus.
 Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1396 (2007).  Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007).
With respect to claim 2, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Roth et al. further discloses the bioactive agent includes a chemotherapeutic agent ([Col.5], lines 3-4).
With respect to claim 3, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Roth et al. further discloses the bioactive agent includes a hormonal agent ([Col.5], line 5).  
With respect to claim 4, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Roth et al. further discloses the implant includes a bioresorbable material ([Col.3], lines 1-6).  
With respect to claim 6, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Roth et al. further discloses the implant or balloon (110) is configured to conform to a uterine cavity of the uterus [the balloon is resilient, as such, will conform to the uterine cavity of the user].  
With respect to claim 7, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Roth et al. further discloses the implant is a balloon (110) and ([Col.19], lines 42-53).  
With respect to claim 10, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Roth et al. further discloses the implant or balloon inherently includes an outer surface (the surface away from the catheter as shown in fig.1) and an inner surface (the surface directly contacting the catheter as shown in fig.1), and wherein the bioactive agent is supported on the outer surface ([Col.21], lines 15-18) and ([Col.2], lines 24-40).  
With respect to claim 11, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed (see rejection to claim 1 above). Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Roth et al./Balduc et al. teaches a method of treating a gynecological malignancy, the method including: introducing an implant within a uterus of a patient utilizing a surgical instrument; positioning the implant adjacent to an endometrium of the uterus to enable a bioactive agent supported on the implant to treat the gynecological malignancy; and separating the implant from the surgical instrument so the surgical instrument can be removed from the patient when the implant is maintained within the uterus.  
With respect to claim 12, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Balduc et al. further teaches introducing the implant or balloon within the uterus of the patient utilizing the surgical instrument includes transcervically introducing the implant into the uterus (101) as shown in (figs.15-17, the cervix of the user is shown as 108 in fig.15) and ([Col.4], lines 58-68) and ([Col.5], lines 1-2).  
With respect to claim 13, the combination of Roth et al./Balduc et al. discloses positioning the implant or balloon (110, fig.1 of Roth et al.) adjacent to the endometrium of the uterus to enable the bioactive agent supported by the implant to treat the gynecological malignancy includes treating the gynecological malignancy with a chemotherapeutic agent ([Col.5], lines 3-4) and ([Col.8], lines 31-35) of Roth et al.  
With respect to claim 14, the combination of Roth et al./Balduc et al. discloses  positioning the implant or balloon (101 of Roth et al.) adjacent to the endometrium of the uterus to enable the bioactive agent supported by the implant to treat the gynecological malignancy includes treating the gynecological malignancy with a hormonal agent ([Col.5], line 5) and ([Col.8], lines 31-35) of Roth et al.  
With respect to claim 15, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Roth et al. further discloses treating the gynecological malignancy with the chemotherapeutic agent includes treating endometrial cancer ([Col.5], lines 13-14).
With respect to claim 16, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Roth et al. further discloses treating the gynecological malignancy with the hormonal agent includes treating endometrial cancer, endometrial hyperplasia, endometriosis, or combinations thereof ([Col.5], lines 13-14).
 With respect to claim 17, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Roth et al. further discloses positioning the implant or balloon (110) adjacent to the endometrium of the uterus to enable the bioactive agent supported by the implant to treat the gynecological malignancy includes inflating the implant with an inflation fluid to conform the implant to a uterine cavity of the uterus ([Col.8], lines 31-35) of the patient ([Col.18], lines 58-62) and ([Col.24], lines 21-50).  
With respect to claim 18, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Balduc et al. further teaches introducing the implant (24, fig.1) within the uterus ([Col.8], lines 31-35) of the patient utilizing the surgical instrument or catheter includes introducing at least one balloon (24) within the uterus (101, figs.16-17).  
With respect to claim 21, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed (see rejection to claim 1 above). Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Roth et al./Balduc et al. teaches a method of treating a gynecological malignancy, the method including: introducing a balloon into a uterus of a patient in an uninflated position with a surgical instrument; inflating the balloon within the uterus to an inflated position; enabling the balloon to administer bioactive agent from the balloon to an endometrium of the uterus to treat the gynecological malignancy; and maintaining the balloon within the uterus after the surgical instrument is separated from the implant and removed from the patient.
With respect to claim 22, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Roth et al. further discloses enabling the bioactive agent to permeate through the balloon to the endometrium of the uterus ([Col.21], lines 15-18) and ([Col.2], lines 24-40) and ([Col.8], lines 31-35).   
With respect to claim 23, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Roth et al. further discloses inflating the balloon (110) within the uterus ([Col.8], lines 31-35) to the inflated position includes positioning an outer surface of the balloon into contact with the endometrium [Col.21], lines 15-18) and ([Col.2], lines 24-40).  
With respect to claim 24, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Roth et al. further discloses positioning the outer surface of the balloon into contact with the endometrium includes positioning the bioactive agent on an outer surface of the balloon to facilitate contact with the endometrium [Col.21], lines 15-18) and ([Col.2], lines 24-40) and ([Col.8], lines 31-35).  
With respect to claim 25, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Roth et al. further discloses inflating the balloon (110) within the uterus ([Col.8], lines 31-35) to the inflated position includes inflating the balloon with a chemotherapeutic agent ([Col.5], lines 3-4).  
With respect to claim 27, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Roth et al. further discloses inflating the balloon (110) within the uterus ([Col.8], lines 31-35) to the inflated position includes inflating the balloon with a hormonal agent ([Col.5], line 5).   
With respect to claim 29, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Roth et al. further discloses inflating the balloon within the uterus to the inflated position includes introducing inflation fluid ([Col.18], lines 58-62) and ([Col.24], lines 21-50) through the surgical instrument (taught by Balduc et al.) and into the balloon (110) to inflate the balloon (110 of Roth et al); Note: Balduc et al. catheter comprises piston and cylinder assembly operably associated with the housing is used to partially expand the balloon [(Col.1], lines 35-43) to which the balloon of Roth et al. is capable of communicating to inflate or deflate.  
With respect to claim 30, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed.  Roth et al. further discloses inflating the balloon (110) within the uterus ([Col.18], lines 58-62) to the inflated position includes conforming a shape of the balloon to a shape of a uterine cavity of the uterus of the patient ([Col.18], lines 58-62) and ([Col.24], lines 21-50).  
With respect to claim 37, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed (see rejection to claim 1 above). Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Roth et al./Balduc et al. teaches a method of treating a gynecological malignancy, the method including: introducing an implant within a uterus of a patient; and positioning the implant adjacent to an endometrium of the uterus to enable a bioactive agent supported on the implant to treat the gynecological malignancy.

Claim(s) 5, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al./Balduc et al. as applied to claims 1, 25 and 27 above, and further in view of Williams et al. U.S. Patent No. (5,931,774).
With respect to claim 5, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed except the implant is semi-permeable. 
Williams et al. however teaches implantable devices for treatment of proliferative disorders are described. In one aspect, the invention provides an implantable apparatus for treating a proliferative disorder in a patient. The device comprises a treatment fluid receptacle for receiving a treatment fluid, an inflatable balloon having a balloon body, a catheter connected between the treatment fluid receptacle and the balloon and defining a fluid flow path therebetween, and a diffusion barrier disposed in the fluid flow path between the treatment fluid receptacle and the balloon. Methods for treating proliferative disorders with the devices are also disclosed (abstract).  The subject method can be employed to treat hyperplasia, including endometriosis ([Col.10], lines 24-26).
The implantable device or balloon comprises a semi-permeable membrane. In certain embodiments, the treatment fluid receptacle can be flushed with a flushing fluid without substantially expanding the balloon. In some embodiments, the balloon is secured to the catheter such that the balloon maintains a pre-selected shape during inflation ([Col.1], lines 55-64).
In view of the teachings of Williams et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implant or balloon of Roth et al./Balduc et al. by forming the implant or balloon using a semi-permeable material such that the semi-permeable material is capable of preventing the passage of a radioactive material through the balloon wall can be used to contain a radioactive treatment fluid, where certain fluid components can pass through the membrane while the radioactive component is retained within the balloon ([Col.7], lines 32-37) of Williams et al.
With respect to claim 26, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed except enabling the chemotherapeutic agent to permeate through the balloon.  
Williams et al. however teaches implantable devices for treatment of proliferative disorders are described. In one aspect, the invention provides an implantable apparatus for treating a proliferative disorder in a patient. The device comprises a treatment fluid receptacle for receiving a treatment fluid, an inflatable balloon having a balloon body, a catheter connected between the treatment fluid receptacle and the balloon and defining a fluid flow path therebetween, and a diffusion barrier disposed in the fluid flow path between the treatment fluid receptacle and the balloon. Methods for treating proliferative disorders with the devices are also disclosed (abstract).  The subject method can be employed to treat hyperplasic, including endometriosis ([Col.10], lines 24-26).  Furthermore, the treatment fluid includes a chemotherapy agent ([Col.10], lines 27-32).
The implantable device comprises a semi-permeable membrane. In certain embodiments, the treatment fluid receptacle can be flushed with a flushing fluid without substantially expanding the balloon. In some embodiments, the balloon is secured to the catheter such that the balloon maintains a pre-selected shape during inflation ([Col.1], lines 55-64).
In view of the teachings of Williams et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implant or balloon of Roth et al./Balduc et al. by forming the implant or balloon material using a semi-permeable material such that the semi-permeable material is capable of enabling the chemotherapeutic agent to permeate through the balloon in order to treat hyperplasia, including endometriosis ([Col.10], lines 27-32) of Williams et al.  
With respect to claim 28, the combination of Roth et al./Balduc et al. substantially discloses the invention as claimed except enabling the hormonal agent to permeate through the balloon.
Williams et al. however teaches implantable devices for treatment of proliferative disorders are described. In one aspect, the invention provides an implantable apparatus for treating a proliferative disorder in a patient. The device comprises a treatment fluid receptacle for receiving a treatment fluid, an inflatable balloon having a balloon body, a catheter connected between the treatment fluid receptacle and the balloon and defining a fluid flow path therebetween, and a diffusion barrier disposed in the fluid flow path between the treatment fluid receptacle and the balloon. Methods for treating proliferative disorders with the devices are also disclosed (abstract).  The subject method can be employed to treat hyperplasic, including endometriosis ([Col.10], lines 24-26).  Furthermore, the treatment fluid includes a chemotherapy agent ([Col.10], lines 27-32).
The implantable device comprises a semi-permeable membrane. In certain embodiments, the treatment fluid receptacle can be flushed with a flushing fluid without substantially expanding the balloon. In some embodiments, the balloon is secured to the catheter such that the balloon maintains a pre-selected shape during inflation ([Col.1], lines 55-64).
In view of the teachings of Williams et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implant or balloon of Roth et al./Balduc et al. by forming the implant or balloon material using a semi-permeable material such that the semi-permeable material is capable of enabling the hormonal agent to permeate through the balloon in order to treat hyperplasia, including endometriosis ([Col.10], lines 27-32) of Williams et al.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786